 

PRODUCT PURCHASE AGREEMENT

 

This Product Purchase Agreement (“Agreement’’) is hereby entered into by and
between Omega 5 Technologies Inc. (“Omega’”), a Canadian corporation; Richard A.
Zirger (“Zirge;r”); Christina Boves (“Boves”); and ICTV Brands, Inc. (formerly
known as International Commercial Television Inc.) (“‘ICTV”), an American
corporation, on January 22, 2016. Omega, Zirger and Boves are referred to herein
collectively as “the Omega Parties,” the Omega Parties and ICTV are referred to
herein collectively as “‘ the Parties” and each of the Parties is referred to
herein individually as a “Party.”

 

BACKGROUND

 

Omega and ICTV arc parties to that certain Exclusive Manufacturing, Marketing,
Sale and Distribution Agreement dated July 28, 2010 (“License Agreement”). Under
the License Agreement, Omega grants ICTV an exclusive, irrevocable, worldwide
license (“License”) to the commercial rights to a product described as a
“Hand-held ozone-producing apparatus,” which is protected by United Slates
Patent number 5,866,082 (“Patent”), and which is marketed under the brand name
DermaWand (“Product’’). Per the License Agreement. ICTV makes monetary payments
to Omega based on sales of the Product in consideration of the License.

 

In view of the impending expiration of the Patent, which will occur on March 27,
2017 (“Expiration Date’’), the Parties wish to restructure their business
relationship with respect to the Product, which includes, among other things,
modifying and ultimately terminating the License Agreement and establishing
their rights and obligations to each other with respect to the Product and
marketing materials following termination of the License Agreement.

 

AGREEMENT

 

1 . The License Agreement, as modified by this Agreement, shall remain in full
force and effect until the Expiration Date, at which time it will automatically
terminate.

 

2. ICTV shall make monetary payments to Omega as per the License Agreement for
sales of the Product that occur in 2015 (“‘2015 Sales’’). The Parties agree that
as of January 1, 2016, Article II of the License Agreement was automatically
revoked and was and is thereafter null and void; provided that ICTV shall make
payments to Omega based on 20l5 Sales after December 31, 2015 as payment for
2015 Sales is received by ICTV.

 

3. The Parties agree that on January 1, 2016. ICTV acquired worldwide ownership
of the Product and all the rights thereto, including without limitation the
Patent (and all other patents, including. without limitation, the Canadian
patent) and all trademarks, and that on and after that date ICTV was and is the
sole and exclusive owner of the Product and all the rights thereto. The Omega
Parties shall, at their expense, cause any and all necessary documents to be
prepared, executed and registered, and take any and all actions necessary, to
effectuate and evidence ICTV’s acquisition and ownership of the Product and all
rights thereto. This includes, without limitation, instructing the Escrow Agent
under that certain Escrow Agreement between Omega, ICTV and Olsen & McFadden,
Inc., P.S. dated Apri1 5. 2007 (“Escrow Agreement”) to release the Assignment
Documents (as defined in the Escrow Agreement) to ICTV.

 

[ex10-2_001.jpg]

 

 

 

 





4. The Parties agree that on the Expiration Date, ICTV shall acquire worldwide
ownership of all the photographs in Exhibit A to the License Agreement (“Exhibit
A Photos”) and all the rights thereto, and that on and after that date ICTV
shall be the sole and exclusive owner of the Exhibit A Photos and all the rights
thereto, including the right to use the Exhibit A Photos in perpetuity anywhere
in the world for purposes of marketing the Product. The Exhibit A Photos are set
forth in attached EXHIBIT A (which is Exhibit A to the License Agreement), which
is incorporated in this Agreement by this reference. Notwithstanding the
foregoing, ICTV may not use the split face photo of Boves in EXHIBIT A (“Split
Face Photo”) after December 31, 2019, unless it makes a one-time lump sum
payment of $50.000 USD (fifty thousand dollars) to Boves on or before that date.
The decision as to whether to continue to use the Split Face Photo is in the
sole discretion of ICTV. If it makes the $50,000 payment, ICTV shall obtain the
right to use the Split Face Photo in perpetuity anywhere in the world for
purposes of marketing the Product.

 

The Omega Parties shall, at their expense, cause any and all necessary documents
to be prepared, executed and registered, and take any and all actions necessary,
to effectuate and evidence ICTV’s· acquisition and ownership of the Exhibit A
Photos and all rights thereto. The Omega Parties warrant that they are the legal
owner of or have secured the rights to the Split Face Photo and agree to
indemnify and hold ICTV harmless from and against any and all claims, legal
actions, liabilities and costs, including reasonable attorney fees, or any kind
arising out of or relating in any way whatsoever to breach of this warranty.

 

5. After the Expiration Date ICTV shall not use any photographs of Boves (with
the exception of the two photographs of her in EXIDBIT A, subject to the
provisions of Section 4 above) or the name “Christina Boves” anywhere in the
world for any purpose; provided, however, that ICTV will have the right to air
television commercials for the Product that exist as of the Expiration Date (and
that include photographs of Boves and the name “Christina Boves’’), as well as
edited versions of said commercials, anywhere in the world (with the exception
of Canada); provided, further, that any new television commercials or other
marketing materials for the Product created by ICTV after the Expiration Date
shall not include any photographs of Boves (with the exception of the two photos
of her in EXHIBIT A, subject to the provisions of Section 4 above) or the name
‘‘Christina Boves.” ICTV agrees to indemnify and hold Boves harmless from and
against any and all claims, legal actions, liabilities and costs, including
reasonable attorney fees, of any kind arising out of or relating in any way
whatsoever to ICTV’s use of commercials or other marketing materials for the
Product that include photographs of Boves (other than as authorized by this
Agreement) and/or the name “Christina Boves” (other than as authorized by this
Agreement) and that were edited or created after the Expiration Date: provided,
however, that in the case of an existing commercial that is edited after the
Expiration Date, this indemnification shall apply only when the edits result in
a material alteration of content directly relating to Boves, such as video
footage of her, photographs of her, and statements/representations made by her.

 

[ex10-2_001.jpg]





 

 

 

 

6. The Parties agree that immediately upon execution of this Agreement, 1CTV
shall acquire worldwide ownership of the still photographs of Patricia McCraig,
Barbara Gordon, Cheryl Lescom and Bonnie Luft taken by Brent Doerner (“‘Doerner
Photos”), and that on and after that date ICTV shall be the sole and exclusive
owner of the Doerner Photos and all the rights thereto, including the right to
use the Doerner Photos in perpetuity anywhere in the world for purposes of
marketing the Product. A representative but non-exhaustive sample of the Doerner
Photos is included in attached EXHIBIT B, which is incorporated in this
Agreement by this reference. Immediately upon execution of this Agreement, the
Omega Parties shall provide ICTV with all Doerner Photos not included in EXHIBIT
B. Immediately upon execution of this Agreement, the Omega Parties shall cause
Brent Doerner to execute an Assignment of Photos in the form attached hereto as
EXHlBlT C. The Parties agree that failure to cause Brent Doerner to execute said
assignment immediately upon execution of this Agreement shall constitute a
material breach of this Agreement. The Omega Parties shall, at their expense,
cause any and all other necessary documents to be prepared, executed and
registered, and take any and all other actions necessary, to effectuate and
evidence ICTV”s acquisition and ownership of the Doerner Photos and all rights
thereto. The Omega Parties warrant to ICTV that Brent Doerner is the legal owner
of the Doerner Photos and that no other person or entity has any right, title or
interest in or to the Doerner Photos, and the Omega Parties agree to take all
appropriate steps to support ICTV’s continued use of the Doerner Photos and
support ICTV’s rights in relation to the Doerner Photos by providing any
appropriate documentation and testimony in the event that any of the subjects in
the Doerner Photos attempt to prevent their continued use.

 



7. In consideration of the rights granted to it under this Agreement, ICTV shall
pay Omega the sum of $1.2 million USD (one million two hundred thousand dollars)
(“Purchase Price”), as follows: $300,000 USD (three hundred thousand dollars)
per year for calendar years 2016 through 2019, payable in uniform quarterly
installments on or before the last day of each calendar quarter. There shall be
no interest charged, and ICTV may, in its sole discretion, at any time without
permission or penalty pre-pay some or all of the Purchase Price. Omega instructs
ICTV to make the quarterly payments provided for in this Section 7 as follows:

 

For 2016, 2017 and 2018:   $25,000 USD to Zirger; $50,000 USDF to Boves; and For
2019:   $75,000 USD to Zirger; $0 to Boves.

 

Payments to Zirger shall be sent directly to him at R.A. Zirger Holdings. Inc.,
2180 Marine Drive, PH#3, Oakville, Ontario, Canada L6L5V2. Payments to Boves
shall be sent directly to her at 107 Chandos Drive, Kitchener, Ontario, Canada
N2A3Z 4. If either Zirger or Boves dies before all of the above payments are
made, there after ICTV shall make the Zirger or Boves payments, as the case may
be, to his or her estate. If Omega wishes to change these instructions, it shall
do by written notice, which shall include without limitation the addresses to
which the payments should be sent, the name and correct spelling of the payees,
the amount of payment to the payees in terms of dollars or percentages, and the
duration of payment if more than a one-time payment. Omega acknowledges and
agrees that any payments made to its designated payees shall be in lieu of
payments to it hereunder and therefore shall be deemed for all purposes herein
as equivalent to payments to it. Omega warrants that no entity or person other
than it and its duly designated payees are legally entitled to the payments
provided for herein, and Omega agrees to indemnify and hold ICTV harmless from
and against any and all claims, legal actions, liabilities and costs, including
reasonable attorney fees, of any kind arising out of or relating in any way
whatsoever to breach of this warranty. Upon commencement of a legal action by a
third party claiming entitlement to payments provided for in this Agreement.
ICTV shall thereafter until resolution of the legal action deposit all disputed
payments into an interest-bearing escrow account.

 

[ex10-2_001.jpg]

 

 

 

 

8. During the term of this Agreement (which is defined as the time period from
the date of this Agreement through December 3 l. 2019, whether or not ICTV
pre-pays the Purchase Price) and during the five-year period thereafter (ending
December 31, 2024) (“Non-Competition Period’’), the Omega Parties, either
collectively or individually, shall not, directly or indirectly, manufacture,
market, sell or distribute the Product or any “product that is similar to the
Product” anywhere in the world. A “product that is similar to the Product” means
any outlet- or battery powered device used to lift, tone, tighten, oxygenate or
remove appearance of lines and wrinkles from the face or any other part of the
body. Also, during the Non-Competition Period the Omega Parties shall not
mention or discuss the Product (except amongst themselves and with their legal
and tax professionals) or state that they, or any one of them, are the creators
or inventors of the Product. The Parties agree that the restrictive covenants in
this Section 8 are fair and reasonable. If any provision of this Section 8 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too long a period of time or over too large a geographical
area or by reason of its being too restrictive in any other respect, such
provision shall be interpreted to extend only over the longest period of time
for which it may be enforceable, and/or over the largest geographical area as to
which it may be enforceable and/or to the maximum extent in all other aspects as
to which it may be enforceable, all as determined by such court in such action.

 

9. The Omega Parties agree that the consideration provided by ICTV under this
Agreement is adequate and sufficient consideration for the rights granted to
ICTV under this Agreement, including without limitation the rights to the
Product and the photographs, and the restrictive covenants.

 

GENERAL PROVISIONS

 

10. Each Party warrants that (i) it wi11 act in good faith with each other, (ii)
it will make best efforts to effectuate the terms and purposes of this
Agreement, (iii) it will not take any action that is calculated or likely to
undermine, directly or indirectly, the rights conferred by or the purposes of
this Agreement, (iv) it has the legal authority to enter into and execute this
Agreement and that the other Parties are permitted to rely upon its warranty in
this regard and (v) its entering into this Agreement will not constitute breach
of contract, violation of law, infringement of third party rights, or anything
else that could give rise to civil or criminal liability. Each Party agrees to
indemnify and hold the other parties harmless from and against any and all
claims, demand, penalties, assessments, liabilities and expenses, including
reasonable attorney fees, of any kind arising out of or relating in any way
whatsoever to breach of the warranties contained in this Section 10.

 

11. Each party agrees that it has read this Agreement, that it understands the
terms of this Agreement, that it has had ample opportunity to consult with any
and all professionals of its choosing as to the meaning, import and consequences
of the terms of this Agreement and of its entering into this Agreement, and that
it enters into this Agreement knowingly and voluntarily.

 

[ex10-2_001.jpg]

 

 

 



 

12. The Omega Parties acknowledge and agree that any claims they may have
against ICTV now or in the future arising out of or relating in any way
whatsoever to this Agreement are against ICTV and not against any of ICTV’s
owners, directors, officers, employees, agents, or representatives, and that
therefore any legal action brought by them, or any one of them, arising out of
or relating in any way whatsoever to this Agreement shall be against ICTV only.

 

13. If any Party materially breaches this Agreement, any non-breaching Patty may
give all other Parties, including the breaching Party, written notice describing
the breach in reasonable detail. If the breaching Party fails to remedy the
breach or to take significant and ongoing action to remedy the breach within 30
(thirty) days of receipt of notice, the non-breaching Party may give all other
Parties, including the breaching Party, written notice advising that the
non-breaching Party may terminate this Agreement if the breach is not remedied
within ten (10) days of receipt of no tice. If after ten (10) days the breach
has not been remedied or significant and ongoing action has not been taken to
remedy the breach, the non-breaching Party shall he entitled to terminate this
Agreement and may do so by giving written notice of termination and the
effective date thereof to all other Parties. All disputes arising under or
relating in any way whatsoever to this Section 13 shall be resolved in
accordance with the procedure set forth in Section 14 below.

 

14. In the event of a dispute between any of the Parties arising under or
relating in any way whatsoever to this Agreement, the disputing Parties shall
attempt to resolve it through good faith negotiations. If the dispute is not
resolved through such negotiation, then the disputing Parties shall attempt to
resolve it through mediation in the State of Pennsylvania, USA, with a neutral,
thirdparty mediator mutually agreed upon by the disputing Parties. Unless
otherwise agreed by the disputing Parties, the costs of mediation shall be
shared equally. If the dispute is not resolved through mediation, then upon
written demand by one of the disputing Parties it shall be referred to a
mutually agreeable arbitrator. The arbitration process shall be conducted in
accordance with the laws of the United States of America and the State of
Pennsylvania, except as modified herein. Venue for the arbitration hearing shall
be the State of Pennsylvania, USA. All remedies, legal and equitable, available
in court shall also be available in arbitration. The arbitrator’s decision shall
be final and binding, and judgment may be entered thereon in a court of
competent jurisdiction.

 

15. This Agreement shall be interpreted and enforced in accordance with the laws
of the United States of America and the State of Pennsylvania, without regard to
conflict of law principles thereof. In any dispute arising out of or relating in
way whatsoever to this Agreement, including arbitration, the substantially
prevailing Party shall be entitled to recover its costs and attorney fees from
the other disputing Parties.

 

16. All notices, requests and other communications required to be given under
this Agreement shall be in writing, and shall be either delivered by hand to the
Party representatives identified below, or mailed by registered or certified
mail, postage prepaid and return receipt requested, to the Parties at the
addresses below. Any such notice shall he considered to have been given when
received if delivered by hand or, if mailed, five (5) business days after it was
mailed, as evidenced by the postmark or, in the absence thereof, a declaration
of mailing. Business days shall be Monday through Friday, but shall not include
United States or Canadian federal holidays. The representatives for notice by
hand delivery and the mailing addresses for notice by mail are as follows:

 

[ex10-2_001.jpg]

 

 

 



 

Omega : Richard A. Zirger / Christina Boves 59 Hunter Rd.   Niagara on the Lake,
Ont.   Canada LOS130

 

ICTV: Kelvin Claney 489 Devon Park Drive, Suite 315   Wayne, PA 19087   USA

 

Each Party shall promptly inform the other Parties of a change in its
representative or mailing address by notice as provided in this Section 16.

 

17. None of the Omega Parties may assign its rights under or interest in this
Agreement, or any portion thereof, without the prior written consent of ICTV.
Until the Purchase Price is paid in full, ICTV may not assign its rights under
or interest in this Agreement, or any portion thereof, without the express
written consent of the Omega Parties, which consent shall not he unreasonably
conditioned or withheld. After the Purchase Price is paid in full, ICTV may
freely assign its rights under or interest in this Agreement, or any portion
thereof; provided, however, that all assignees must agree in writing to comply
with the terms of this Agreement. This Agreement includes the entire agreement
of the Parties with respect to the matters herein, and it supersedes any prior
agreements, oral or written, between the Parties with respect to the matters
herein. This Agreement shall not be modified except by a writing signed by all
the Parties. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective representatives, heirs, successors and
permitted assigns. If any provision of this Agreement is ruled invalid, the
remainder of this Agreement shall nevertheless continue in full force and effect
to the maximum extent permitted by law. This Agreement may be executed in
counterparts, and signatures transmitted electronically (including via e-mail
and facsimile) shall be deemed the equivalent of original signatures for all
purposes.

 

18. Those provisions of this Agreement that will or might apply after
termination or expiration of this Agreement, including without limitation
indemnification, non-competition and dispute resolution, shall survive
termination or expiration of this Agreement and be fully applicable and
enforceable thereafter.

 

[ex10-2_001.jpg]

 

 

 

 

By their signatures below, the parties have executed this Agreement, effective
as of the date first written above.

 

  Omega 5 Technologies Inc.   ICTV Brands, Inc.                   By: /s/
Richard A. Zirger   By: /s/ Kelvin Claney       Richard A. Zirger, President    
Kelvin Claney, CEO                   And by: /s/ Christina Boves            
Christina Boves, Director                           /s/ Richard Zirger     /s/
Christina Boves       Richard A. Zirger, in his     Christina Boves, in her    
  Individual capacity     individual capacity  

 

 

 

 

OWNERSHIP ASSIGNMENT OF PHOTOS

 

The undersigned, Brent Doerner, hereby irrevocably assigns and transfers to ICTV
Brands, Inc. (“ICTV”) all of his right, title and interest (including all
ownership interest) in and to all the still photographs he has taken of Patricia
McCraig, Barbara Gordon, Cheryl Lescom and Bonnie Luft (col1ectively”
Photographs”), and all of the rights thereto, including, without limitation, the
right to use the Photographs in perpetuity anywhere in the world for purposes of
marketing a product described as a “Hand-held ozone-producing apparatus,” which
is protected by United States Patent number 5,866,082, and which is marketed
under the brand name DermaWan.d The Photographs include, without limitation, the
photographs attached hereto as EXHIBITA.

 

As a result of this assignment and transfer, ICTV shall be the sole and
exclusive owner of the Photographs and all of the rights thereto. The
undersigned represents and warrants to ICTV that no other person or entity has
any right, title or interest in or to the Photographs.

 

The undersigned certifies that he is over the age of 18 years, competent to
execute this document, and is receiving adequate and sufficient consideration
for executing this document.

 

[ex10-2_002.jpg]

 

 

 

 







